 In the Matter of BROOKS SCANLON LUMBER COMPANY INC.andINTER-NATIONAL WOODWORKERS OF AMERICA, LOCAL #6-7, AFFILIATED WITHTHE C. I. O.In the Matter of ELMER PRATER, OPERATORandINTERNATIONAL WOOD-WORKERS, or AMERICA, LOCAL #6-7, AFFILIATED WITH THE C. I. O.Cases Nos. R-2014 and R-2015.Decided September 16, 1940.Jurisdiction:lumber industry.Investigation and Certification of Representatives:existence of questions: dis-pute as to appropriate unit; refusal to accord recognition to union; electionsnecessaryUnitsAppropriatefor CollectiveBargaining:(1) production and maintenanceemployees of the Company exclusive of executives, superintendents, foremen,assistant foremen, office and clerical employees ; (2) production and mainte-nance employees employed by an operator in the picket and lathe mill in theplant of the Company, exclusive of said operator and assistant foreman.Mr. H. H. DeArmond,of Bend, Oreg., for the Company and forthe Operator.Mr. -Cecil C. Moore,of Bend, Oreg., for the Union.Miss Ann Landy,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEOn June 27, 1940, International Woodworkers of America, Localthe Regional Director of the Nineteenth Region (Seattle, Washing-ton) a petition alleging that a-question affecting commerce had arisenconcerning the representation of employees of Brooks Scanlon Lum-ber Company Inc., herein called the Company, and requesting an in-vestigation and certification of representatives pursuant to Section 9(c) of the National Labor Relations Act, 49 Stat. 449, herein called theAct.On July 11, 1940, the Union filed an amended petition and also aseparate petition alleging that a question affecting commerce hadarisen concerning the representation of employees of Elmer Prater,27 N L R. B., No. 59.284 BROOKS SCANLON LUMBER COMPANY, INC.285operator of the picket mill in the Company's plant, at Bend, Oregon,herein called the Operator, and requesting an investigation and certi-fication of representatives pursuant to Section 9 (c) of the Act.OnJuly 25, 1940, the National Labor Relations Board, herein called theBoard, acting pursuant to Section 9 (c) of the Act and Article III,Section 3, of National Labor Relations Board Rules and Regula-tions-Series 2, as amended, ordered an investigation and authorizedthe Regional Director to conduct it and to provide for an appropriatehearing upon due notice; and, acting pursuant to Article III, Section10 (c) (2), of said Rules and Regulations, further ordered that thetwo cases be consolidated.On August 2, 1940, the Regional Director issued a notice of hear-ing, copies of which were duly served upon the Company, upon theOperator, and upon the Union., Pursuant to the notice, a hearingwas held on August 15, 1940, at Bend, Oregon, before William A.Babcock, the Trial Examiner duly designated by the Board.TheCompany, the Operator, and the Union were represented by counseland participated in the hearing.Full opportunity to be heard, to,examine and cross-examine witnesses, and to introduce evidence bear-ing on the issues was afforded all parties.During the course of thehearing the Trial Examiner made various rulings on motions and onobjections to the admission of evidence.The Board has reviewedall the rulings of the Trial Examiner and finds that no prejudicialerror was committed.The rulings are hereby afiirnmed.At the endof the hearing the Trial Examiner informed the parties that they.were entitled to apply for oral argument before the Board in Wash-ington, D. C., within five (5) days after the hearing.None of theparties availed themselves of the opportunity.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE COMPANYBrooks Scanlon Lumber Company Inc. is a Deleware corporationwith its principal office and place of business near Bend, Oregon.It also maintains sales offices at Wilmington, Delawaie, at Chicago,Illinois, and at Minneapolis, Minnesota.It is engaged in the manu-facture and sale of lumber and lumber products. It operates sawmills, planing mills, box factory and cut-up plant, and logging equip-.ment incidental-to its business.Its gross sales for the year of 1939'were 117,141,443' feet of lumber, 98 per cent of such products wereshipped to points outside the State of Oregon.The Company alsoowns a lathe and picket mill located in its saw-mill building andoperated by Elmer Prater.The Company furnishes all materials, 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDsupplies, and machinery.The products manufactured at the latheand picket mill are sold along with other products of the Company.Ninety-five per cent of the products of the lathe and picket mill areshipped to points outside the State of Oregon.II.THE ORGANIZATION INVOLVEDThe InternationalWoodworkers of America, Local -# 6-7, is alabor organization affiliated with the Congress of Industrial Organi-zations and admits to membership all persons employed in and inthe vicinity of Bend, Oregon, in the lumber industry, except officeand clerical workers, foremen, and assistant foremen.III.THE QUESTIONSCONCERNINGREPRESENTATIONIt was stipulated by all parties that a question concerning represen-tation has arisen in that on or about June 22, 1940, the Union requestedtheCompany for recognition as exclusive representative of itsemployees in the unit described below and for the persons working inthe lathe and picket mill, and the Company refused to grant recogni-tion for the reason that it was not certain that a majority of theemployees in its plant desired the Union to be recognized as their soleagency for collective bargaining.The Company also objected to theinclusion of the persons employed in the lathe and picket mill in thebargaining unit on the ground that they were not employees of theCompany. It was also stipulated that the Union requested theOperator for recognition as exclusive representative of his, employees,and the Operator refused to grant recognition for the reason that hehad, no knowledge that the Union represented a majority of hisemployees.It appears from a statement signed by Robert L. Condon, Boardattorney who examined the records of the Union, that the Unionrepresented a substantial number of employees 1 n each of the unitsdescribed below.'We find that questions have arisen concerning the representationof the employees of the Company and the Operator.IV.THE EFFECT OF THE QUESTIONS CONCERNINGREPRESENTATION UPON COMMERCE1\We find that the questions concerning representation which havearisen, occurring in connection with the operations of the Companydescribed in Section I above, have a close, intimate, and substantial"A comparison of the union record and the Company's and the Operator's pay rollrevealed that 263 of the Company's approximately 700 production employees, and 8 of theOperator's 20 employees, had signed application cards for the Union. BROOKS SCANLON LUMBER COMPANY, INC.287relation to trade, traffic, and comerce among the several States, andtend to' lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V.THE APPROPRIATE UNITAt the hearing the parties stipulated that all production andmaintenance employees of the Company in and around its Bend,Oregon, plant, exclusive of executives, superintendents, foremen,assistant foremen) office fund clerical employees, constitute a unitappropriate for the purposes of collective bargaining.The em-ployees who are excluded from the unit in accordance with thestipulation are listed in Appendix A.The parties also stipulated that the production and maintenanceemployees employed by Elmer Prater in the picket and lathe mill inthe plant of the Company, exclusive of Elmer Prater, assistantforeman, constitute a unit appropriate for the purposes of collectivebargaining.We find that all production and maintenance employees of theCompany in and around its Bend, Oregon, plant, exclusive of execu-tives, superintendents, foremen, assistant foremen, and office andclerical employees, constitute a unit appropriate for the purposes of.collective bargaining and that said unit will insure to employees ofthe Company the full benefit of their right to self-organization andto collective bargaining and otherwise effectuate the policies of theAct.We also find that the production and maintenance employeesemployed by Elsner Prater in the picket and lathe mill in the Com-pany's plant, exclusive of Ehner Prater, assistant foreman, constitutea unit appropriate for the purposes of collective bargaining and thatsaid unit will insure to -employees of Elmer Prater the full benefit oftheir right to self-organization and to collective bargaining andotherwise effectuate the policies of the Act.2VI.THE DETERMINATION OF REPRESENTATIVESWe find that the questions concerning representation which havearisen can best be resolved by means of elections by secret ballot andshall direct the holding of such elections.We shall direct that thoseeligible to vote shall be the employees in the appropriate unit whosenavies appear upon the Company's pay roll immediately precedingthe date of this Direction of Elections, including any employees whodid not work. during said pay-roll period because they were ill or'In view of the stipulation we do not pass on the question whether or not the personsstipulated to be employees of Elmer Prater are also employees of the Company 288DECISIONSOF NATIONAL -LABOR RELATIONS BOARDon vacation and employees who were then or since have been tem-porarily laid off, but excluding those who have since quit or beendischarged for cause.Upon the basis of the above findings of fact and upon-the entirerecord-iii the case, the Board makes the following :CONCLUSIONS OF LAW1.InternationalWoodworkers of America, Local #6-7, affiliatedwith the C. I. 0., is a labor organization, within the meaning ofSection 2 (5) of the National Labor Relations Act.2.Questions affecting commerce have arisen concerning the repre-sentation of employees of Brooks Scanlon Lumber Company Inc.and Elmer Prater, Operator, Bend, Oregon, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the National Labor Rela-tions Act.3.All production and maintenance employees of the Company inand around its Bend, Oregon, plant, exclusive of executives, super-intendents, foremen, assistant foremen, office and clerical employees,constitute a unit appropriate for the purposes of collective bargaining.4.All production and maintenance employees of Elmer Prater inthe picket and lathe mill in the Company's plant, exclusive of ElmerPrater, assistant foreman, constitute a unit appropriate for the pur-poses of collective bargaining.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 8, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation ordered by the Board toascertain representatives for the purposes of collective bargaining withBrooks Scanlon Lumber Company Inc. and with Elmer Prater, Opera-tor, Bend, Oregon, elections by secret ballot shall be conducted as earlyas possible but not later than thirty (3Q) days from the date of thisDirection of Elections under the direction and supervision of theRegional Director for the Nineteenth Region, acting in this matteras agent for the National Labor Relations Board and subject, toArticle III, Section 9, of said Rules and Regulations.1.Among all production and maintenance employees of the BrooksScanlon Lumber Company Inc., Bend, Oregon, whose names appearupon the Company's pay roll immediately preceding the date of this-Direction of Elections, including employees who did not work duringsaid pay-roll period because they were ill or on vacation and thosewho were then or have since been temporarily laid off ; but excluding BROOKSSCAN'LON LUMBERCOMPANY, INC.289executives,superintendents,foremen, assistantforemen, office andclerical employees and those who have since quit or been, dischargedfor cause, to determine whether or not,they desire to be representedby InternationalWoodworkers of America, Local #6-7, affiliated.with the C. I. 0., for the purposes of collective bargaining;2.Among all production and maintenance employees employed byElmer Prater in the picket,and lathe mill in the plant of the BrooksScanlon Lumber Company Inc. at Bend, Oregon, during the pay-rollperiod immediately preceding the date of this Direction of Elections,including employees who did not work during such pay-roll periodbecause they were ill or on vacation and employees who were then orhavesince beentemporarily laid off, but excluding Elmer Prater,assistant foreman, and employees who have since quit or been dis-chargedfor cause,to determine whether or not they desire to berepresented by International Woodworkers-of America, Local #6-7,affiliatedwith the C. I. 0., for the purposes of collective bargaining.[SAME TITLE]AMENDMENT TO DECISIONSeptember 06, 1940On September 16, 1940, the National Labor Relations Board, hereincalled theBoard, issueda Decision and Direction of Elections in theabove-entitled proceeding.The Board hereby amends the Decision by adding the attachedappendix,erroneously omitted froni the Decision.APPENDIX AU. S. CarnineW. M. GardnerH. C. FriedleyF. G. GatesJackDeRushiaM. H. DuncanChris KostolH. F. KeepP. N. NelsonTom SimmonsSam W. ThompsonS. D. TollenB. V. AndersonW. C. Burrell27 N. L.R. B, No 59a.323428-42-vo1 27-20A. N. CurtisD. C. HaleClarence CurtisA. G. HedstromL. A. HolmanJohn W. LyonA. M. IfaeHod RichardsHans SlagsvoldSteve SteidlGeo. P. GoveHorace RichardsC. P. WanichekFrank Filey DECISIONSOF NATIONALLABOR RELATIONS BOARD2Q0LSAME TITLECERTIFICATION OF REPRESENTATIVESOctober 26, 1940On September 16, 1940, the National Labor Relations Board, herein.called the Board, issued in this proceeding a Decision and Direction ofElection and on September 26, 1940, an amendment thereto.Pur-suant to the Direction of Election, as amended, an election by secretballot was conducted on October 10, 1940, under the direction andsupervision of the Regional Director for the Nineteenth Region(Seattle,Washington).On October 14, 1940, the Regional Director,acting pursuant to Article III, Section 9, of National Labor Rela-eionsBoard Rules and Regulations-Series 2, as amended, issuedand duly served upon the parties his Election Report.No objec-tions to the conduct of the ballot or to the Election Report have been-filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follotivs:The Employees of Brooks Scanlon Lumber Company, IncTotal number eligible to vote ---------------------------------683Total number of valid votes cast_____________________________ 637Total number of ballots marked for International Woodwork-ers of America, Local #6-7 -------------------------------- 355Total number of ballots marked against International Wood-workers of America, Local #6-7 ---------------------------282Total number of blank-ballots -------------------------------0Total number of void ballots____________________________1Total number of challenged ballots____________----------------------------0The Employees of Elmer Prater, Operator.Total number eligible to vote________________________________18Total number of valid votes cast_____________________________13Total number of ballots marked for International Woodwork-ers of America, Local #G-7 --------------------------------8Total number of ballots marked against International Wood-workers of America, Local #6-7 ---------------------------5Total number of blank ballots________________________________0Total number of void ballots_______________0Total number of challenged ballots___________________________0By virtue of and pursuant to the power vested in the National-Labor Relations Board by Section 9 (c) of the National Labor-Relations Act, 49 Stat. 449, and pursuant to Article III, Sections8 and 9, of National Labor Relations Board Rules and Regulations-.Series 2, as amended, BROOKS SCA\NLON, LUMBER' COMPANY, INC.291IT IS HEREBYCERTIFIEDthat International Woodwot'kers of America,Local #6-7, has been designated and selected by a majority of allproduction and maintenance employees of Brooks Scanlon LumberCompany, Inc., Bend, Oregon, excluding executives, superintendents,foremen, assistant foremen, office and clerical employees, as theirrepresentative for the purposes of collective bargaining, and thatpursuant to the provisions of Section 9 (a) of the National LaborRelations Act, InternationalWooclwvorkers of America, Local #6-7,is the exclusive representative of all such employees for the purposesof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.IT IS FURTHER CERTIFIED that, International Woodworkers of Amer-ica,Local #6-7, has been designated and selected by a majority ofallproduction and maintenance employees employed by ElmerPrater in the picket and lathe mill in the plant of the Brooks ScanlonLumber Company, Inc., at Bend, Oregon, excluding Elmer Prater,.assistant foreman, as,their representative for the purposes of collec-tive bargaining in respect to rates of pay, wages, hours of employment,and other conditions of employment.27 N. L.R. B., No. 59 b.